EXHIBIT 10.2

April 14, 2006

Monty A. Houdeshell
RemedyTemp, Inc.
101 Enterprise
Aliso Viejo CA 92656



      Re: Amendment of Change in Control Severance Agreement

Dear Monty:

Reference is made to that certain Change in Control Severance Agreement between
you and RemedyTemp, Inc., a California corporation (the “Company”), dated as of
April 22, 2005 (the “Agreement”). The purpose of this letter agreement is to
amend certain provisions of the Agreement as follows:

1. Section 3.3(b) of the Agreement is hereby amended and restated, effective
immediately, to read in its entirety as follows:



      “(b) An amount equal to (i) the Executive’s target bonus opportunity for
the fiscal year in which the Effective Date of Termination occurs (determined
with reference to the Executive’s annualized rate of Base Salary in effect
immediately prior to the commencement of the Protected Period or in effect
immediately prior to the Effective Date of Termination, whichever is greater),
multiplied by (ii) 2.0.”

2. A new Section 3.3(d) is hereby added to the Agreement, effective immediately,
to read in its entirety as follows:



      “(d) The Executive may elect to continue coverage under the Company’s
medical and dental plans (for the Executive and, if applicable, the Executive’s
eligible dependents) pursuant to the Executive’s rights under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”). If the Executive elects to continue
such coverage, for the period commencing with the Effective Date of Termination
and continuing for eighteen (18) months thereafter (the “COBRA Reimbursement
Period”), the Company shall pay or reimburse the Executive for one hundred
percent (100%) of the Executive’s COBRA premiums to continue such coverage as in
effect immediately prior to the Effective Date of Termination. Notwithstanding
the foregoing, the Company’s payment or reimbursement obligations under this
Section 3.3(d) shall cease immediately upon the Executive’s eligibility for
medical coverage provided by any successor employer of the Executive. From and
after the last day of the COBRA Reimbursement Period (or such earlier date that
the Executive may be eligible for medical coverage provided by any successor
employer of the Executive), the Executive shall be solely responsible for the
COBRA premiums for any COBRA continuation coverage that the Executive may be
permitted to and may so elect.”

3. Article 5 of the Agreement is hereby deleted in its entirety, effective
immediately, and replaced with the following:

      “Article 5.   Section 280G
5.1
  Potential Cut-Back.



  (a)   Notwithstanding anything contained in this Agreement to the contrary, to
the extent that any payment or distribution of any type to or for the Executive
by the Company or any of its affiliates, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise
(including, without limitation, any accelerated vesting of stock options or
restricted stock granted by the Company pursuant to this Agreement or otherwise)
(collectively, the “Total Payments”) is or will be subject to the excise tax
imposed under Section 4999 of the Code (which reference includes, for purposes
of this Agreement, any similar successor provision to Section 4999) or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, interest and penalties collectively referred to as the
“Excise Tax”), then the Total Payments shall be reduced (but not below zero) so
that the maximum amount of the Total Payments (after reduction) shall be one
dollar ($1.00) less than the amount which would cause the Total Payments to be
subject to the Excise Tax; provided, however, that in the event the amount by
which the Total Payments would be reduced pursuant to this sentence exceeds
forty thousand dollars ($40,000), the Total Payments shall not be so reduced,
and the Executive shall be entitled to a Gross-Up Payment in accordance with
Section 5.2 below. If the amount by which the Total Payments would be reduced
pursuant to this Section 5.1(a) is less than or equal to forty thousand dollars
($40,000), the Total Payments shall be so reduced, and unless the Executive
shall have given prior written notice to the Company to effectuate a reduction
in the Total Payments if such a reduction is required, the Company shall reduce
the Total Payments by first reducing or eliminating any cash severance benefits,
then by reducing or eliminating any accelerated vesting of stock options, then
by reducing or eliminating any accelerated vesting of restricted stock, then by
reducing or eliminating any other remaining Total Payments.



  (b)   As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm (as such
term is defined in Section 5.3), it is possible that Total Payments to the
Executive which will not have been made by the Company pursuant to
Section 5.1(a) should have been made. In such case, the Accounting Firm shall
determine the amount of such unpaid Total Payments and such amount shall be
promptly paid by the Company to or for the benefit of the Executive. It is also
possible that a reduction in the Total Payments made pursuant to Section 5.1(a)
will be less than the amount of the reduction which should have been made. In
such case, the Executive shall promptly repay the amount of such excess to the
Company together with interest on such amount (at the applicable Federal rate
provided for in Section 1274(d) of the Code) from the date the reimbursable
payment was received by the Executive to the date the same is repaid to the
Company; provided, however, that if the sum of the amount by which the Total
Payments were initially reduced and the amount of such excess exceeds the
$40,000 limit set forth in Section 5.1(a), the Executive shall be entitled to
the full amount of the Total Payments (without any reduction pursuant to this
Section 5.1) and a Gross-Up Payment in accordance with Section 5.2.”

5.2 Potential Gross-Up.



  (a)   In the event that the Total Payments would be subject to the Excise Tax
and that Section 5.1 does not apply because of the $40,000 limitation on the
reduction of the Total Payments set forth therein, then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of the Excise Tax imposed upon the
Total Payments, including any Excise Tax on the Gross-Up Payment, the net amount
retained by the Executive, after deduction of the Excise Tax and any federal,
state and local income or payroll tax upon the Gross-Up Payment, equals the net
amount the Executive would have received in the absence of the Excise Tax.



  (b)   As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm, it is
possible that no Gross-Up Payment will initially be made but that a Gross-Up
Payment should have been made, or a Gross-Up Payment will initially be made in
an amount that is less than what should have been made (any of such events is
referred to as an “Underpayment”). It is also possible that a Gross-Up Payment
will initially be made in an amount that is greater than what should have been
made (an “Overpayment”). The determination of any Underpayment or Overpayment
shall be made by the Accounting Firm in accordance with Section 5.3. In the
event of an Underpayment, the amount of any such Underpayment shall be paid to
the Executive as an additional Gross-Up Payment. In the event of an Overpayment,
the Executive shall promptly pay to the Corporation the amount of such
Overpayment together with interest on such amount (at the applicable Federal
rate provided for in Section 1274(d) of the Code) for the period commencing on
the date of the Overpayment to the date of such payment by the Executive to the
Corporation. The Executive shall make such payment to the Corporation as soon as
administratively practicable after the Corporation notifies the Executive of
(a) the Accounting Firm’s determination that an Overpayment was made and (b) the
amount to be repaid.

5.3 Determination. Any determination that the Total Payments to the Executive
are subject to the Excise Tax, and the determination of the amount of any
Gross-Up Payment, and the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized accounting firm or
consulting firm with experience in such matters selected by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen (15) business days after the date
such calculation is requested by the Company or the Executive. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.”

This letter agreement does not modify any other terms of the Agreement except as
expressly set forth above.

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me.

Sincerely,

Gunnar B. Gooding
Senior Vice President
Legal Affairs and Human Resources
RemedyTemp, Inc.

Acknowledged and Agreed:

         
By:
 
 

 
       
 
  Monty A. Houdeshell   Date
 
       

